oO ON DO oa FF W DY —

NO RO RD PO NP PN PNP PO NM - Ao AS Ba a a ese oa So |
oN OD oO FP WO NY | FO O WON DO Oa FP WO NY =| CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CARL QUIROZ, No. EDCV 19-0030-MCS (AGR)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
STU SHERMAN, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT IS ORDERED that Judgment be entered denying the Petition for Writ of

Habeas Corpus and dismissing this action with prejudice.

DATED: June 15, 2021 dA L Seer:
AR |

MARK .
United States District Judge

 

 
